859 F.2d 152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond LANE, Plaintiff-Appellant,v.FAMOUS SHOE STORE, Defendant-Appellee.
No. 88-1318.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1988.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and THOMAS A. BALLANTINE, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff brought this civil rights action under 42 U.S.C. Sec. 1983, claiming that an employee of the defendant falsely identified him as the perpetrator of a robbery.  As a result, he was incarcerated for thirteen months until he was acquitted by a jury.  Plaintiff sought monetary damages.  The district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d), deciding that plaintiff did not state a claim for relief under 42 U.S.C. Sec. 1983 and that there was no state action for purposes of of Sec. 1983.


4
Upon consideration, we conclude the complaint was properly dismissed as frivolous as it appears the plaintiff can prove no set of facts which would entitle him to relief.   Malone v. Colyer, 710 F.2d 258 (6th Cir.1983).  Plaintiff clearly failed to allege that he was deprived of a right secured by the federal Constitution or laws of the United States and that the deprivation was caused under color of state law.   See Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982);  Parratt v. Taylor, 451 U.S. 527, 535 (1981).


5
Accordingly, the judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation